Exhibit 16.1 September 27, 2017 Securities and Exchange Commission treet, NE Washington, DC 20549 Ladies and Gentlemen: We have read the statements made by Nuo Therapeutics, Inc. (CIKNo. 0001091596) in its Form8-K dated September 27, 2017, which we understand will be filed with the Commissionpursuant to Item 4.01 of Form8-K. We agree with the statements concerning our Firm in such Form8-K. We have no basis to agree or disagree with other statements made by the Company in such Form 8-K. Very truly yours, /s/ CohnReznick LLP
